UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                11/21/2019
 Chen Min Lipman,

                                    Plaintiff,
                                                                 1:19-cv-07639 (AT) (SDA)
                     -against-
                                                                 ORDER
 President Zou Gang from Guangzhou Ballet
 Troupe China,

                                    Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Plaintiff commenced this lawsuit, alleging that Defendant infringed her copyright to the

ballet Luo Shen, through filing a Complaint on August 15, 2019. (ECF No. 1.) To date, Defendant

has failed to appear. Plaintiff obtained a Clerk’s Certificate of Default on November 15, 2019.

(ECF No. 12.) IT IS HEREBY ORDERED, that, no later than December 20, 2019, Plaintiff shall file

any motion for a default judgment.

       “A motion for a default judgment must be made in compliance with Rule 55(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 55.2.” Rankel v. Kabateck, No. 12-CV-00216

(VB), 2013 WL 7161687, at *7 (S.D.N.Y. Dec. 9, 2013) (citing Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 477 (2d Cir.2006) (per curiam) (“pro se status does not exempt a party from

compliance with relevant rules of procedural and substantive law”) (internal quotation marks

omitted)). In support of her motion, Plaintiff shall file an affidavit or declaration setting forth: (1)

the basis for entering a default judgment, including a description of the method and date of

service of the summons and Complaint; (2) the legal basis for a finding of liability based on the
allegations in the Complaint; and (3) the basis for the Court’s personal jurisdiction over

Defendant.1

       Plaintiff is encouraged to continue to seek assistance from the legal clinic run by the New

York Legal Assistance Group. The Clinic is located in the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York, in Room LL22, which is just inside the Pearl

Street entrance to that Courthouse. The Clinic is open on weekdays from 10:00 a.m. to 4:00 p.m.,

except on days when the Court is closed. An unrepresented party can make an appointment in

person or by calling 212-659-6190.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff. In addition,

a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               November 21, 2019

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




1
  See Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010) (when
considering whether to enter default judgment, court may dismiss action sua sponte for lack of personal
jurisdiction).


                                                  2
